t c memo united_states tax_court michael s and pamela s ohsman petitioners v commissioner of internal revenue respondent docket no filed date p-h’s roth_ira formed an fsc which entered into a commission agreement with p-h’s wholly owned c_corporation for excise_tax purposes only r recharacterized commission payments from the c_corporation to the fsc as distributions to p-h followed by p-h’s contribution of the proceeds to his roth_ira r determined that ps were liable for excise_taxes on excess_contributions to p-h’s roth_ira under sec_4973 i r c and additions to tax under sec_6651 i r c for failing to file the appropriate information returns held the transactions must be treated consistently for sec_4973 i r c and income_tax purposes held further the commission payments from p-h’s c_corporation do not represent excess_contributions to p-h’s roth_ira held further ps are not liable for excise_taxes under sec_4973 i r c held further ps are not liable for additions to tax under sec_6651 i r c neal j block robert s walton and brian c dursch for petitioners peter n scharff for respondent memorandum opinion nims judge this matter is before the court on petitioners’ motion for summary_judgment under rule motion respondent determined the following deficiencies and additions with respect to petitioners’ federal_income_tax year deficiency dollar_figure big_number big_number big_number big_number big_number addition_to_tax sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the issues for consideration are whether petitioners are liable for excise_taxes under sec_4973 and whether petitioners are liable for additions to tax under sec_6651 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background for the purposes of deciding the motion only the following facts are derived from the affidavits and exhibits submitted by the parties and the parties’ pleadings petitioners resided in arizona when they filed their petition michael s ohsman petitioner owned percent of ohsman sons co inc ohsman a c_corporation which was in the hide trading business petitioner established a roth_ira which subscribed to all of the previously unissued stock of ohsman export inc ohsman export a foreign_sales_corporation fsc from through ohsman made commission payments to ohsman export ohsman commission payments of dollar_figure in dollar_figure in and dollar_figure in ohsman export accordingly reported taxable_income of dollar_figure dollar_figure and dollar_figure and paid taxes of dollar_figure dollar_figure and dollar_figure respectively ohsman export made actual distributions to petitioner’s roth_ira of dollar_figure in and dollar_figure in on date respondent issued petitioners a statutory_notice_of_deficiency in which he determined that payments from ohsman to ohsman export each represented a distribution from ohsman export to petitioner and a subsequent contribution of the proceeds to petitioner’s roth_ira respondent determined that the amounts deemed contributed to the roth_ira were excess_contributions subject_to the sec_4973 excise_tax respondent also determined that petitioners were liable for additions to tax under sec_6651 for failure_to_file forms additional taxes on qualified_plans including iras and other tax-favored accounts on date petitioners filed a petition with this court on date petitioners filed the motion i summary_judgment discussion summary_judgment may be granted when there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the adverse_party must set forth specific facts showing that there is a genuine issue for trial and may not rest on mere allegations or denials in his pleadings rule d petitioners’ return preparer mr dekock described ohsman’s payment of fsc commissions to ohsman export and the subsequent distribution ohsman export made to petitioner’s roth_ira transaction respondent has not contested any part of mr dekock’s affidavit and claims only that he is unable to do so because he has not had a reasonable opportunity to conduct discovery while respondent may require discovery to obtain the evidence necessary to resolve the factual issues that are in dispute the absence of discovery should not prevent him from being able to identify what those disputed issues are respondent may not rely on generalized allegations that material issues of fact potentially exist accordingly we find and hold that there is no genuine issue of material fact and that judgment may be rendered as a matter of law ii sec_4973 excise_taxes sec_4973 imposes a 6-percent excise_tax on excess_contributions to iras the tax applies each year until the excess_contributions are eliminated from the taxpayer’s ira see sec_4973 respondent contends that petitioner used the transaction as vehicle to improperly shift value into his roth_ira respondent contends that the ohsman payments therefore represented in substance excess_contributions to petitioner’s roth_ira respondent has amended his recharacterization of the transaction as described in the notice_of_deficiency and now argues that the transaction represents a distribution from ohsman to petitioner followed by petitioner’s contribution of the proceeds to his roth_ira we previously rejected this argument in a case involving similar transactions see hellweg v commissioner tcmemo_2011_58 in hellweg the commissioner attempted to use the substance-over-form doctrine to recharacterize for excise_tax purposes only commission payments from an s_corporation to a domestic_international_sales_corporation owned by the taxpayers’ roth iras as excess_contributions we held that the commissioner could not do so without also making a corresponding income_tax adjustment because sec_4973 was intertwined with and inseparable from the income_tax regime and the commissioner’s approval of the transactions for income_tax purposes undermined his attempted use of the substance-over-form doctrine respondent has neglected to challenge the substance of the transaction for income_tax purposes consequently he cannot rely on the substance-over-form doctrine to recharacterize the transaction for purposes of sec_4973 only for these reasons we hold that the ohsman commission payments do not constitute excess_contributions to petitioner’s roth_ira accordingly we will grant petitioners summary_judgment as to the issue of their liability for excise_taxes under sec_4973 iii sec_6651 additions to tax sec_6651 imposes a 5-percent addition_to_tax for each month or portion thereof a required return is filed after the prescribed due_date taxpayers are required to file a form_5329 for each year they have excess_contributions to their ira see frick v commissioner tcmemo_1989_86 affd without published opinion 916_f2d_715 7th cir because petitioner did not make excess_contributions to his roth_ira petitioners were not required to file forms and are therefore not liable for additions to tax under sec_6651 accordingly we will grant petitioners summary_judgment as to the sec_6651 additions to tax to reflect the foregoing an appropriate order and decision will be entered granting petitioners’ motion for summary_judgment
